Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I, claims 1-16, 18, and 21 in the reply filed on 6/24/2022 is acknowledged. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
Acknowledgement is made of the information disclosure statement (IDS) filed August 30, 2021.  Applicants should be aware that the Japanese reference, JP2003-93865 has been crossed out because the Examiner cited it on a PTO-892 Form with the lack of unity requirement mailed April 25, 2022.  This reference has been considered.

Specification
The abstract of the disclosure is objected to because it should be a single paragraph on a single clean sheet without legal phraseology (i.e., means).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicants recite a dispersion unit for the purpose of dispersing mixture of powder and coating solution.  The material intended to be used in the unit is mentioned in the descriptive language to the dispersion unit.  Thus, it is unclear whether the coating apparatus includes materials (i.e., the mixture of powder and coating solution) as a part of the claimed invention or not.  If yes, then a positive statement claiming a source or supply of raw material powder and coating solution should be recited separate of the dispersion unit.  Clarification is necessary.  
In claim 1, line 3, Applicants recite “high-pressure fluid” and it is unclear what constitutes “high-pressure”?  Clarification is necessary.
In claim 8, line 3, Applicants recite “narrow middle portion” and it is unclear what is covered by the relative term “narrow”? Clarification is necessary.
In claim 9, line 2, Applicants recite “narrow middle portion” and it is unclear what is covered by the relative term “narrow”? Clarification is necessary.
In claim 18, line 4, Applicants recite “high-pressure fluid” and it is unclear what constitutes “high-pressure”?  Clarification is necessary.
In claim 18, lines 2-3, Applicants recite a slurry or mixture of powder and coating solution.  The material intended to be used in the flow path is mentioned in the descriptive language to the flow path.  Thus, it is unclear whether the materials (i.e., the mixture of powder and coating solution) are a part of the claimed invention or not.  If yes, then a positive statement claiming a source or supply of raw material powder and coating solution should be recited separate of the flow path.  Clarification is necessary.  
In claim 21, line 3, Applicants recite “high-pressure fluid” and it is unclear what constitutes “high-pressure”?  Clarification is necessary.
In claim 21, lines 5-7, Applicants recite a slurry or mixture of powder and coating solution.  The material intended to be used in the slurry introduction port is mentioned in the descriptive language to the slurry introduction port.  Thus, it is unclear whether the materials (i.e., the mixture of powder and coating solution) are a part of the claimed invention or not.  If yes, then a positive statement claiming a source or supply of raw material powder and coating solution should be recited separate of the slurry introduction port.  Clarification is necessary.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 3, 5, 10, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 2, Applicants recite a process limitation as to how the mixture is supplied to the dispersion unit in a slurry state.  This does not set forth a structural limitation.
In claim 3, Applicants recite a process limitation to preheating high-pressure fluid.  This does not set forth a structural limitation.
In claim 5, Applicants recite a process limitation as to how fast (Mach number) the gas flows from one port to the other.  This does not set forth a structural limitation.
In claim 10, Applicants recite a process limitation as to how fast (Mach number) the gas flows when it passes the mixture introduction port.  This does not set forth a structural limitation.
In claim 15, Applicants recite powder intended to be used in the coating apparatus and this does not constitute a structural limitation without claim 1 reciting a source or supply of raw material powder.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Dispersion unit in claims 1, 2, 14, and 16
Conveyance unit in claims 1, 14, and 16
Collection unit in claims 1 and 14
Gas introduction unit in claims 11-13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The dispersion unit invokes the provisions of 35 U.S.C. 112(f) and the dispersion unit has been interpreted to be a flow path (i.e., Laval nozzle), gas intro port, and mixture port in accordance with the disclosure [0020] or any art recognized equivalent dispersion structure.
The conveyance unit invokes the provisions of 35 U.S.C. 112(f) and the conveyance unit has been interpreted to be structure having a cylindrical inner peripheral surface or introduction path in accordance with the disclosure [0029 or 0032 or 0068 or 0082] or any art recognized equivalent conveyance structure.
The collection unit invokes the provisions of 35 U.S.C. 112(f) and the collection unit has been interpreted to be collecting structure in accordance with the disclosure [0098] or any art recognized equivalent collecting structure.
The gas introduction unit invokes the provisions of 35 U.S.C. 112(f) and the gas introduction unit has been interpreted to be a gas intro port in accordance with the disclosure [0069 or 0109] or any art recognized equivalent gas introducing structure.

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


                                                                 Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 11, 12, 14, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al (JP200393865; [see English translation] and noted page numbers).
Ogawa provides a coating apparatus comprising a combined dispersion and conveyance unit via particle production device and drying device (Fig. 8) that includes dryer (1) that is an air flow dryer (i.e., dispersing and conveying, ejector); a liquid feed pump (13) that injects in the dryer a mixture of fine particles and coating solution (i.e., coating substance in dispersion medium; [0017]); a blower (15) connected to a hot wind generator (16); and at least one cyclone defining a collection unit (21, 22). 
Regarding claim 2, the Ogawa coating apparatus would be able to supply a slurry or paste because Ogawa recognizes material including conductive paste [(see pg. 5, 2nd paragraph)].
Regarding claim 3, the Ogawa coating apparatus provides a pre-heater or hot wind generator (16).
Regarding claims 7-8, see Fig. 8 with Laval nozzle form arrangement.  The mixture would receive shear force from collision force generated by pressurized gas flow applied to the mixture in the gas flow path in dryer/ejector (1; ejector; see Fig. 8) from blower (15) and hot wind generator (16).
Regarding claim 11, see gas introduction port following hot wind generator (16) in Fig. 8.
Regarding claim 12, the conveyance unit being of a Laval nozzle form as shown in Fig. 8 would include a cylindrical inner peripheral surface with heated dry gas feed into the  conveyance unit following the hot wind generator (16; see Fig. 8).
Regarding claim 14, the various units appear to be in series or linearly aligned (see Fig. 8).
Regarding claim 16, see the arrangement of Fig. 1.
Regarding claim 21, Ogawa provides a powder dispersion device comprising a flow path (starting from pump (13; Fig. 8), a gas flow introduction port that introduces pressurized gas flow into the flow path (i.e., blower (15) and hot wind generator (16); see Fig. 8); and a pasty or slurry mixture introduction port (not numbered on dryer/ejector (1)) downstream of the gas flow introduction port in a flow direction of the gas flow that advances mixture into the flow path, wherein collision force generated by gas flow applied to the pasty or slurry mixture in the gas flow path in dryer/ejector (1; ejector; see Fig. 8) from blower (15) and hot wind generator (16) turn the paste or slurry mixture into a film attachable to a surface. The mixture would receive shear force from collision force generated by pressurized gas flow applied to the mixture in the gas flow path in dryer/ejector (1; ejector; see Fig. 8) from blower (15) and hot wind generator (16).

Claims 1, 2, 11, 12, 16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (JP5208127; [see English translation]).
Murata provides a coating apparatus comprising a dispersion unit that disperses a mixture of material powder and coating solution using gas flow via nozzle (26; see Fig. 1) while causing a film of coating solution to attach to the powder, a conveyance unit (24) that conveys powder which flows into the conveyance unit from the dispersion unit and to which film of the coating solution is attached by causing gas flow to carry the powder that dries the coating solution during the conveyance, and a collection unit (i.e., cyclone 70) that collects composite powder produced by drying.
Regarding claim 2, the Murata dispersion unit provide a mixed slurry [0049].
Regarding claims 11-12, see gas intro port (not numbered) connected to heater (68, See Fig. 1) in fluid communication with cylindrical inner peripheral surface of the drying chamber (24).
Regarding claim 16, see the dispersion unit which causes mixture to flow downward toward the conveyance unit (24) from above (up) to below (down) direction (see Fig. 1).
Regarding claim 18, Murata provides a powder dispersion device comprising a flow path through which a slurry is produced by mixing powder and coating solution including coating material into a slurry mixture via nozzle body (26), and a jet port (A; see Fig. 3) blows out pressurized gas flow toward a collision position wherein slurry mixture flowing through the flow path passes the collision position, expectant shearing force generated by the gas flow is applied to the slurry mixture into powder in which a film of coating solution is attachable to a surface.
Regarding claim 21, Murata provides a powder dispersion device comprising a flow path (starting from pump (22; Fig. 1), a gas flow introduction port (42) that introduces pressurized gas flow (A) into the flow path via nozzle body (26; see Fig. 3); and a slurry mixture introduction port (36) downstream of the gas flow introduction port in a flow direction of the gas flow that advances mixture into the flow path, wherein collision force generated by gas flow applied to the slurry mixture in the gas flow path turns the slurry mixture into a film attachable to a surface. The mixture would receive shear force from collision force generated by pressurized gas flow (A) applied to the mixture in the gas flow path.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (JP200393865; [see English translation] and noted page numbers) in view of Murata (JP5208127; [see English translation]) and Schmon et al (US2013/0056556; English equivalent of JP2013537470).
The teachings of Ogawa have been mentioned previously. Murata provides collision in nozzle body (26; see Fig. 3) with use of the compressed gas (A) (see [0038]) hitting supplied slurry mixture fed within the nozzle body. This collision would apply shearing force.  Murata recognizes the nozzle art construction of the nozzle injection opening (36) being in a ring form.    Ogawa and Murata do not teach a dispersion unit including mixture flowing into a first jet port and second jet port toward collision to cause mixture to receive shearing force.  Schomon recognizes in the nozzle art, shearing resulting in connection with multiple outlets [0007] of a nozzle ejection or outlet opening construction.  The Schomon nozzle ejection opening construction provides for two horns having outlet openings facing one another (see Figs. 1-15) as this would be an alternative nozzle outlet construction effecting shearing force on material in two separate planes.  In light of teachings of Ogawa, Murata, and Schomon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nozzle body construction of the dispersion unit as defined by the combination above to have two facing nozzle outlet openings as an alternative nozzle outlet construction effecting shearing force on a mixture in two separate planes.  
Regarding claim 5, this claim has been given no patentable weight because it is read as a process limitation.

Claims 9, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (JP200393865; [see English translation] and noted page numbers).
Regarding claim 9, the Ogawa coating apparatus appears to provide the mixture introduction port in the area of narrowing/tapering portion of the flow path (see Fig. 8) of dryer or ejector (1).  Ogawa is silent concerning the mixture introduction port being downstream of the narrowing/tapering portion of the flow path of the dryer or ejector (1).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the mixture introduction port in the area downstream of the narrowing/tapering portion of the flow path of the dryer or ejector (1) in order to less the impacting collision of mixture with the heated pressurized air flow.  This would thereby have lessened the shearing action applied to the mixture within the dryer or ejector (1). 
Regarding claim 10, this claim has been given no patentable weight because it is read as a process limitation.
Regarding claim 13, Ogawa provides in Fig. 5, the concept of heated dry gas introduced into the conveyance unit via port (14) with outlet of the heated dry gas facing outer pipe wall of the nozzle (11) such that it would have been within the purview of one skilled in the art to configure introducing powder mixture from the dispersion unit into the conveyance unit with the introduced heated gas facing a pipe outer wall of an introduction path to effect further collision and shearing force to mixture supplied within the conveyance unit.
Regarding claim 15, this claim has been given no patentable weight because it is read as a process limitation.  Regardless, the Ogawa coating apparatus would be useable with electrode active material of a battery because the apparatus is useable with paste or slurry like material [ (see pg. 5, 2nd paragraph)].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (JP200393865; [see English translation] and noted page numbers) in view of Ikeda et al (JP2003183022; [see English translation]).
The teachings of Ogawa have been mentioned above.  Ogawa provides the apparatus  useable with electrode active material of a battery because the apparatus is useable with paste or slurry like material [ (see pg. 5, 2nd paragraph)].  Ogawa does not disclose the apparatus to include powder of an electrode active material of a battery.  However, Ikeda provides electrode active material of a battery forming a slurry which is ejected and collides with other stream using high pressure or supersonic flow as evidenced by [0016-0073], Figs. 1 and 2.  In light of teachings of Ikeda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the Ogawa apparatus with electrode active material of a battery because the Ogawa coating apparatus is useable with paste or slurry and can make be used to make electronic components.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP5208127; [see English translation]) in view of Ogawa et al (JP200393865; [see English translation] and noted page numbers).
The teachings of Murata have been mentioned above.  Murata is silent concerning high pressure heating of the mixture.  However, Ogawa provides for pressurized air combined with hot wind generator (16) to introduce heated air to preheat slurry mixture supplied in the dryer/ejector (1) as this would aid in the drying of mixture and removal of any solvent in solution within the dryer/ejector upon collision of the heated gas and slurry mixture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize high pressure heating of the mixture in the Murata coating apparatus in order to expedite  drying of the mixture and removal of any solvent in solution prior to the finished coated product reaching the collection unit.  
Regarding claim 13, Murata is silent concerning the gas introduction unit introducing heated gas into the conveyance unit form a position facing a pipe outer wall.  Ogawa provides in Fig. 5, the concept of heated dry gas introduced into the conveyance unit via port (14) with outlet of the heated dry gas facing outer pipe wall of the nozzle (11).  It would have been within the purview of one skilled in the art to configure introducing powder mixture from the Murata dispersion unit into the conveyance unit with the introduced heated gas facing a pipe outer wall of an introduction path of a nozzle to effect further collision and shearing force to mixture supplied within the conveyance unit.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP5208127; [see English translation]) in view of Schmon et al (US2013/0056556; English equivalent of JP2013537470).
The teachings of Murata have been mentioned previously. Murata provides collision in nozzle body (26; see Fig. 3) with use of the compressed gas (A) (see [0038]) hitting supplied slurry mixture fed within the nozzle body. This collision would apply shearing force.  Murata recognizes the nozzle art construction of the nozzle injection opening (36) being in a ring form.    Murata does not teach a dispersion unit including mixture flowing into a first jet port and second jet port toward collision to cause mixture to receive shearing force.  Schomon recognizes in the nozzle art, shearing resulting in connection with multiple outlets [0007] of a nozzle ejection or outlet opening construction.  The Schomon nozzle ejection opening construction provides for two horns having outlet openings facing one another (see Figs. 1-15) as this would be an alternative nozzle outlet construction effecting shearing force on material in two separate planes.  In light of teachings of Schomon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nozzle body construction of the Murata dispersion unit to have two facing nozzle outlet openings as an alternative nozzle outlet construction effecting shearing force on a mixture in two separate planes.  
Regarding claim 5, this claim has been given no patentable weight because it is read as a process limitation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP5208127; [see English translation]) in view of Ikeda et al (JP2003183022; [see English translation]).
The teachings of Murata have been mentioned above.  Murata does not disclose the apparatus to include powder of an electrode active material of a battery.  However, Ikeda provides electrode active material of a battery forming a slurry which is ejected and collides with other stream using high pressure or supersonic flow as evidenced by [0016-0073], Figs. 1 and 2.  In light of teachings of Ikeda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the Murata apparatus with electrode active material of a battery because the Murata coating apparatus is useable with paste or slurry.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable because the combined prior art while setting forth a coating apparatus having a dispersion unit, conveyance unit, and collection unit with the dispersion unit including a flow path through which mixture floss and a first jet port and second jet port that each blow out pressurized fluid toward a collision position and mixture flowing through the flow path passes the collision position, so that the mixture receives shear force, the combined prior art does NOT teach the flow path, the first jet port, and the second jet port are formed such that center lines of a flow of the mixture toward the collision position that the gas flows from the first jet port and the second jet port located on the same plane, and plural flow paths are provided to be aligned in a direction orthogonal to the center lines. 

                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents set forth different parameters of high pressure for coating particles in collision arrangements:  Han (US20060040048) and Kalynushkin et al (US2007/0209584). The following patent recognizes the Laval nozzle able to discharge gas stream with particles at high speed (i.e., supersonic):  Stier (US2011/0094439).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
9/6/2022